Citation Nr: 0630752	
Decision Date: 09/09/06    Archive Date: 10/04/06

DOCKET NO.  03-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity as a 
manifestation of diabetes mellitus, to include entitlement to 
a compensable evaluation prior to June 15, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity as a 
manifestation of diabetes mellitus, to include entitlement to 
a compensable evaluation prior to June 15, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, 
granted service connection for diabetes mellitus with 
diabetic retinopathy and peripheral neuropathy, and assigned 
a 20 percent rating.

Thereafter, in a June 2002 rating decision, the ROIC granted 
a separate disability rating of 10 percent for diabetic 
retinopathy as secondary to the service-connected diabetes 
mellitus.  The veteran did not subsequently express 
disagreement regarding the disability rating or effective 
date assigned in this decision.  Thus, this matter is not 
presently on appeal.

In February 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing has been prepared and associated with the claims 
file.

In October 2005, the Board remanded the claim of entitlement 
to an increased rating for diabetes mellitus with peripheral 
neuropathy for additional evidentiary development.  In an 
April 2006 Supplemental Statement of the Case (SSOC), the 
veteran was awarded separate ratings of 10 percent for 
peripheral neuropathy in both the right and left lower 
extremities.  The 20 percent rating assigned for diabetes 
mellitus was continued.  The veteran's accredited 
representative, acting on his behalf, has continued to 
express disagreement with the disability ratings assigned for 
his diabetes mellitus and peripheral neuropathy.

FINDINGS OF FACT

1.  From May 8, 2001, the veteran's diabetes mellitus has 
been manifested by the need for a restricted diet, but not by 
regulation of activities, or by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

2.  For the period from May 8, 2001 to June 15, 2004, the 
veteran's peripheral neuropathy of the right lower extremity 
is shown to be productive of a disability pictures that 
approximates no more than slight impairment of the popliteal 
nerve.

3.  Beginning on and after June 15, 2004, the veteran's 
peripheral neuropathy of the right lower extremity is shown 
to be productive of a disability pictures that approximates 
no more than mild impairment of the popliteal nerve.

4.  For the period from May 8, 2001, to June 15, 2004, the 
veteran's peripheral neuropathy of the left lower extremity 
is shown to be productive of a disability pictures that 
approximates no more than slight impairment of the popliteal 
nerve.

5.  Beginning on and after June 15, 2004, the veteran's 
peripheral neuropathy of the left lower extremity is shown to 
be productive a disability picture that approximates no more 
than mild impairment of the popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2006).

2.  For the period from May 8, 2001 to June 15, 2004, the 
criteria for a compensable separate rating the service-
connected peripheral neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8521.

3.  Beginning on and after June 15, 2004, the criteria for 
the assignment of a rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8521.

4.  For the period from May 8, 2001 to June 15, 2004, the 
criteria for a compensable separate rating the service-
connected peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8521.

5.  Beginning on and after June 15, 2004, the criteria for 
the assignment of a rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in November 2001 
in which the ROIC advised the veteran of the evidence needed 
to substantiate his initial claim for service connection.  
The veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This letter 
was issued prior to the initial adjudication of that claim in 
the May 2002 rating decision.

In addition, in an October 2005 letter, the veteran was 
advised as to the type of evidence needed to substantiate his 
claim for an increased rating.  The veteran was again advised 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  He was also advised to identify any other 
information or evidence that he thought would support his 
claim.

Although this letter was not issued prior to the initial 
adjudication of his claim, the Board notes that the issue was 
subsequently readjudicated by in a Supplemental Statement of 
the Case in April 2006.  Thus, the Board finds any error with 
respect to the timeliness of that notice to be harmless.

Despite the inadequate notice provided to the veteran on the 
effective date element of these claims, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for increased ratings, any questions as to the 
appropriate effective date to be assigned had increased 
ratings been awarded are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The ROIC has obtained the 
veteran's treatment records, and arranged for him to undergo 
several VA examinations to determine the severity of his 
service-connected diabetes mellitus with peripheral 
neuropathy.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Entitlement to an initial evaluation in excess of 20 
percent for
diabetes mellitus

The veteran is seeking a higher disability rating for his 
service-connected diabetes mellitus.  He essentially contends 
that his diabetes mellitus is more severe than is 
contemplated by the 20 percent evaluation currently assigned 
under the criteria of Diagnostic Code (DC) 7913.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Under DC 7913, a 20 percent evaluation is assignable where 
the diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, DC 7913.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against granting an increased rating under the criteria of DC 
7913.  In essence, the Board concludes that the veteran's 
diabetes mellitus is manifested by restricted diet, but not 
by regulation of activities, or by ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
examinations performed in November 2001 and January 2006, 
which were conducted specifically for the purpose of 
determining the nature and severity of his diabetes mellitus.  
For example, in the report of the November 2001 VA 
examination, it was noted that the veteran required insulin, 
but there was no indication of restricted activities.  The 
examiner also specifically noted that he had no history of 
ketoacidosis or hypoglycemic reactions.

In the subsequent January 2006 VA examination, it was again 
noted that the veteran was using insulin, and that he was on 
a restricted diet.  In addition, the examiner noted that the 
veteran had recently experienced a hypoglycemic reaction, but 
that he had never been hospitalized and that he visited his 
diabetic care provider once every three months.  The VA 
examiner also specifically noted that the veteran was not 
restricted in strenuous activities due to his diabetes.

Under DC 7913, diabetes mellitus requiring insulin and 
restricted diet is consistent with no more than a 20 percent 
disability rating.  A rating in excess of 20 percent is 
warranted if the diabetes mellitus is manifested by 
regulation of activities, or by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a health care providers.  
As discussed in detail above, VA examination has shown that 
the veteran had not been restricted from engaging in 
strenuous activities due to his diabetes mellitus.  It also 
showed that he had only a single hypoglycemic reaction 
documented, but that he had never been hospitalized and that 
he only visited his diabetic health care providers once every 
three months.  Therefore, the Board finds that the criteria 
for an evaluation in excess of 20 percent have not been met.

The Board notes in passing that the veteran's diabetes 
mellitus has been shown to be manifested by peripheral 
neuropathy in the lower extremities, and that separate 
ratings have been assigned for that disability, effective 
from June 15, 2004.  The matter of whether higher ratings are 
warranted for peripheral neuropathy will be separately 
addressed below.  

The Board also notes that the veteran has been awarded 
service connection for coronary artery disease, diabetic 
nephropathy, and diabetic retinopathy, each as secondary to 
his service-connected diabetes mellitus.  However, the 
disability ratings assigned for these disorders were not 
appealed, and these matters are not presently before the 
Board.

In summary, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected diabetes mellitus.  The Board notes that 
consideration has been given as to whether the veteran is 
entitled to a "staged" rating for his service-connected 
disorder as prescribed by the Court in Fenderson.  However, 
the evidence does not establish that the veteran's diabetes 
mellitus met the criteria for more than a 20 percent rating 
under DC 7913 at any time since May 8, 2001.

III. Entitlement to separate evaluation in excess of 10 
percent for peripheral neuropathy of the right and left lower 
extremities

As noted in the Introduction, this case came to the Board on 
appeal from an initial grant of service connection for 
diabetes mellitus with peripheral neuropathy, effective May 
8, 2001.  In Fenderson, the Court found that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.  

As contemplated by the criteria of DC 7913, the veteran was 
awarded separate ratings of 10 percent for peripheral 
neuropathy in each lower extremity under DC 8521.  Although 
the separate 10 percent ratings were made effective from June 
15, 2004, the Board is obligated under Fenderson to consider 
whether separate compensable ratings for peripheral 
neuropathy are warranted at any time since May 8, 2001. 

Under this code, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal); a 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 30 percent evaluation is assigned 
for severe incomplete paralysis, and a 40 percent evaluation 
is warranted for severe complete paralysis of the external 
popliteal nerve manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.121a, 
DC 8521.

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.

With respect to the period from May 8, 2001, to June 15, 
2004, the Board finds that the preponderance of the evidence 
is against granting separate compensable ratings for 
peripheral neuropathy in either lower extremity.  Having 
reviewed the medical evidence of record during that period, 
the Board finds that the peripheral neuropathy is shown to be 
productive of a disability pictures that approximates no more 
than slight impairment of the popliteal nerve in either 
extremity.

In this regard, the Board notes the report of the veteran's 
November 2001 VA examination in which he reported a history 
of swelling in both legs, associated with pain over the calf.  
He indicated that he was able to walk four or five blocks 
without walking.  Examination revealed no pedal edema, and 
that peripheral pulses were normal.  The examiner found light 
touch to be decreased over the toes bilaterally, but no motor 
weakness was found in either lower extremity.  No findings of 
atrophy or abnormal muscle tone were noted.  The examiner 
indicated that an EMG/nerve conduction study would be 
obtained to determine whether or not peripheral neuropathy 
was present.

The EMG/nerve conduction study was obtained in January 2002, 
and it reportedly showed abnormalities bilaterally with 
decreased conduction velocity in the right peroneal, 
decreased amplitude in the left peroneal, increased distal 
latency, and decreased conduction velocities in the left and 
right tibial nerves with decreased amplitude in the right 
tibial nerve.

Thereafter, in an April 2002 clinical note, it was noted that 
examination of the extremities revealed no edema, cyanosis, 
or clubbing.  Pulses were found to be intact, but diminished.  
No motor deficits were found, but mild decreased sensation 
was noted in the feet area.  Neurologic examination was 
otherwise found to be intact.

A subsequent September 2003 clinical note reveals that trace 
edema was observed in the lower extremities, but without 
cyanosis or clubbing, and no other findings specific to the 
lower extremities were noted.  Similarly, March 2004 and 
August 2004 clinical notes also reveal that trace edema was 
observed in the lower extremities, but without cyanosis or 
clubbing, and no other findings were noted.  

A September 2004 VA clinical note shows that the veteran 
reported increasing pain and numbness in his feet, 
bilaterally.  He reported no specific factors that made it 
worse or better, other than standing on his feet or walking.  
The examiner noted that he had no significant paresthesias, 
and that he denied incontinence, radicular symptoms, fixed 
motor weakness, acute changes in gait, or other new 
neurological complaints.

In light of this record, the Board concludes that the 
veteran's peripheral neuropathy was manifested by no more 
than slight impairment during the period from May 8, 2001, to 
June 15, 2004.  As noted above, the November 2001 VA 
examination showed that the veteran was complaining of pain 
and swelling, but that the only objective finding noted was 
some decreased sensation limited to the area the toes.  No 
findings of atrophy, weakness, or loss of sensation in any 
area besides the toes was noted.  Some decreased sensation 
was also noted in the area of the feet during an April 2002 
examination, but subsequent clinical records dated throughout 
2003 and 2004 reveal diagnoses of peripheral neuropathy, but 
no objective findings other than trace edema in the lower 
extremities.  Accordingly, the Board finds that the 
preponderance of the evidence is against granting separate 
compensable ratings for peripheral neuropathy prior to June 
15, 2004.

Furthermore, the Board also finds that the preponderance of 
the evidence is against granting an evaluation in excess of 
10 percent for either lower extremity the period beginning on 
and after June 15, 2004.  In essence, the Board finds that 
the veteran's peripheral neuropathy is manifested primarily 
by paresthesias and loss of sensation in the area of the 
feet, but not by atrophy, weakness, or other manifestations 
in the lower extremities so as to warrant an increased rating 
of 20 percent for moderate incomplete paralysis under DC 
8520.

During the January 2006 VA diabetes examination, the veteran 
reported experiencing paresthesias and loss of sensation in 
both feet.  Examination of the lower extremities revealed 
that dorsalis pedis pulses and posterior tibial pulses were 
decreased, but no trophic changes were noted, and color was 
found to be normal.  The examiner found no motor loss in 
either extremity, but noted reduced sensation in both feet.  
Deep tendon reflexes were found to be 2+ bilaterally, and 
there was no indication of atrophy in either lower extremity.  
The examiner indicated that there were some restrictions in 
his day-to-day activities, which were secondary to his 
peripheral neuropathy.  For example, the examiner found that 
the neuropathy had a moderate effect on his ability to do 
chores, shopping, and traveling, and a severe effect on his 
ability to do sports.  However, it was noted to have no 
effect on feeding, bathing, toileting, or driving.

Thereafter, in February 2006, the veteran underwent a VA 
peripheral nerves examination.  The examiner noted that the 
veteran described pain, fatigue, and functional loss, but 
denied any paralysis, weakness, tremors, or stiffness.  Some 
paresthesias and numbness were reported in both feet.  
Physical examination revealed no evidence of muscle atrophy, 
abnormal muscle tone or bulk, or abnormal plantar reflex.  
The examiner indicated that no joint function was affected by 
the nerve disorder, and that deep tendon reflexes were 2+ and 
equal in knee jerk, and 1+ and equal in ankle jerk.  With 
respect to his ability to perform activities of daily living, 
the examiner found that there was a mild effect on feeding, 
bathing, dressing, toileting, and grooming; a moderate effect 
on chores, shopping, and exercise; and that it prevents 
sports, recreation, and traveling.

In short, the medical evidence of record reveals that the 
veteran's peripheral neuropathy is manifested primarily by 
paresthesias, numbness, and loss of sensation in his feet, 
and examiners have found varying degrees of impact on his 
ability to perform different activities of daily living.  
However, the record is entirely negative for any findings of 
atrophy, weakness, abnormal muscle tone or bulk, or other 
manifestations of incomplete paralysis in either lower 
extremity.  There was also no indication on examination of 
joint function being affected by the nerve disorder.

In light of these findings, the Board concludes that the 
veteran's peripheral neuropathy in each lower extremity is 
shown to be productive of a disability pictures that 
approximates no more than mild impairment of the popliteal 
nerve for the period beginning on and after June 15, 2004.  
Consequently, the Board finds that the criteria for an 
evaluation in excess of 10 percent under DC 8520 have not 
been met for either extremity for this period.

The Board recognizes that there is some discrepancy in the 
record in that the veteran has been assigned 10 percent 
ratings from June 15, 2004, even though the Board is unable 
to identify medical evidence of record on that date showing 
an increase in severity of the veteran's peripheral 
neuropathy.  In fact, the Board is unable to identify any 
specific medical report or statement from the veteran dated 
between April 2004 and August 2004.  However, for the 
purposes of this appeal, the Board need not address the 
propriety of the specific date assigned for the veteran's 
increase.  Instead, the Board need only consider whether the 
evidence supports compensable ratings for peripheral 
neuropathy at any time prior to that date, and whether the 
evidence supports ratings in excess of 10 percent at any time 
on or after that date.  See Fenderson, supra.  

For the reasons and bases set forth above, the Board 
concludes that the preponderance is against compensable 
evaluations for peripheral neuropathy in either lower 
extremity for the period from May 8, 2001, to June 15, 2004, 
and against evaluation in excess of 10 percent beginning on 
and after June 15, 2004.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity as a 
manifestation of diabetes mellitus, to include entitlement to 
a compensable evaluation prior to June 15, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity as a 
manifestation of diabetes mellitus, to include entitlement to 
a compensable evaluation prior to June 15, 2004, is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


